PER CURIAM:
Nidelka Benson appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants’ motions to dismiss her complaint brought under the Fair Labor Standards Act, 29 U.S.CA. §§ 201-219 (“FLSA”) (West 1998 & Supp.2007). We have reviewed the record and find Benson’s claims, filed more than three years after their accrual, barred by the FLSA’s statute of limitations. See 29 U.S.C. § 255(a) (1998). We further find the district court did not abuse its discretion in refusing to equitably toll the statute of limitations. We therefore affirm the district court’s dismissal of Benson’s complaint on this ground. We dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.